Citation Nr: 9931329	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  99-04 621	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a convalescent rating in accordance with 
38 C.F.R. § 4.30 (1999).



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
August 1974.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont.  

A hearing was held at the RO before the undersigned Member of 
the Board in August 1999.


FINDING OF FACT

A six week period of convalescence was necessitated following 
left knee arthroscopic surgery accomplished on March 5, 1998.


CONCLUSION OF LAW

The criteria for a convalescent rating, in accordance with 
38 C.F.R. § 4.30, have been met.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 4.30 (1999).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Pursuant to 38 C.F.R. § 4.30, a total disability rating 
(convalescent rating based on hospitalization) is assignable 
under Paragraph (a)(1), (2), or (3) of 38 C.F.R. § 4.30, 
effective the date of hospital admission and continuing for a 
period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge.  Pursuant to 38 C.F.R. 
§ 4.30(a)(1), such convalescent rating will be assigned if 
the surgery necessitated at least one month of convalescence; 
pursuant to 38 C.F.R. § 4.30(a)(2), such convalescent rating 
will be assigned if treatment of a service-connected 
disability resulted in surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches.   

The veteran contends that, at the time of his discharge after 
undergoing arthroscopic surgery in response to his service-
connected left knee disability at a VA facility on March 5, 
1998, he was told to use crutches to get to the bathroom 
until the time when his stitches were removed, the latter 
having been scheduled for ten days later.  He indicates that 
he did in fact use crutches for this ten-day period and that, 
when his stitches were removed, the treating physician told 
him to use crutches for an additional ten days.  He further 
asserts that, although he was not medically restricted from 
returning to work for such duration, he did not actually 
resume working until six weeks after the surgery.

The record reflects that, when he was examined by VA in 
February 1998, the veteran related that his left knee had 
recently become more troublesome.  He complained of 
experiencing stiffness in the knee in the morning, with 
subsequent activity-occasioned pain to the point where he 
would be unable to use his left knee at all.  He also alluded 
to experiencing instability and indicated that the knee 
frequently gave out if he was not careful how he walked.  
Apparently in response to the foregoing problems, the 
veteran, on March 5, 1998, underwent left knee arthroscopic 
surgery at a VA facility.  At the time of his discharge the 
same day (i.e., March 5, 1998), he was prescribed pain 
medication and he was advised, pertinently, not to drive "or 
operate any machinery for 24 hours."  He was also scheduled 
to return, on March 16, 1998, for the purpose of having his 
surgical sutures removed.

In considering the veteran's claim for a convalescent rating, 
in the aftermath of his March 1998 left knee arthroscopic 
surgery, in accordance with 38 C.F.R. § 4.30, the Board notes 
that there would appear to be no clinical evidence 
affirmatively documenting that the veteran was, as he avers, 
advised to use crutches for any specific period subsequent to 
undergoing his left knee arthroscopic surgery in early March 
1998.  At the same time, the Board observes that the document 
("VA Form 10-7978M") reflecting the discharge instructions 
given the veteran, to include that he avoid driving, reflects 
narrative that may, at least in part, be of generic 
derivation, and thus any related advisement to the veteran 
concerning the use of crutches may not have ordinarily 
appeared on the form in any event.  In addition, the Board 
has no reason to question the veteran's honesty relative to 
the testimony, the substance of which is reflected in his 
contentions set forth, advanced by him at his August 1999 
personal hearing, to include that he was not able to resume 
working (apparently in an occupation involving yard/lawn 
care) until six weeks after undergoing the surgery.  
Accepting the veteran's assertion, then, that he was not able 
to resume working until six weeks after undergoing the 
surgery, and in consideration of the observation made by the 
United States Court of Appeals for Veterans Claims that "the 
term convalescence [pursuant to 38 C.F.R. § 4.30] does not 
necessarily entail in-home recovery", Felden v. West, 11 
Vet. App. 427, 430 (1998), the Board is of the opinion, 
resolving reasonable doubt in the veteran's favor, that a six 
week period of convalescence in the aftermath of the March 
1998 surgery is shown, satisfying the criteria for an award 
of a convalescent rating in accordance with 38 C.F.R. § 4.30.  
Therefore, a convalescent rating in accordance with 38 C.F.R. 
§ 4.30 is granted.  



ORDER

A convalescent rating, in accordance with 38 C.F.R. § 4.30, 
is granted, subject to the controlling regulations governing 
the payment of monetary benefits.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

